Citation Nr: 0720076	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (arthritis) and degenerative disc disease, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to August 
1990, and January to March 1991.

This matter is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Neither degenerative joint disease (arthritis) nor 
degenerative disc disease was manifest during service.

2.  Degenerative joint disease (arthritis) and degenerative 
disc disease were not identified until 2001; the veteran's 
current disorders are unrelated to service. 

3.  Degenerative joint disease (arthritis) and degenerative 
disc disease are unrelated to service-connected disease or 
injury.


CONCLUSIONS OF LAW

1.  Degenerative joint disease (arthritis) and degenerative 
disc disease were not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

2.  Degenerative joint disease (arthritis) and degenerative 
disc disease are not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in service or, if 
preexisting, was aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes; however, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

The veteran maintains, in essence, that his service-connected 
PTSD is related to arthritis of the cervical, thoracic, and 
lumbar spines.  The Board will address the claim on both a 
direct service-connection basis and on a secondary basis.  

Turning first to the claim for secondary service connection, 
the veteran filed a claim for arthritis secondary to PTSD.  
In November 2003, he underwent a VA examination to 
specifically address this issue.  After a review of the 
medical records and an examination of the veteran, the 
examiner concluded that it was unlikely that PTSD caused the 
veteran's degenerative disc disease.  The examiner noted:

degenerative disc disease was usually 
caused by physical wear and tear, not by 
psychiatric wear and tear.  Arthralgias, 
muscle aches, and pains [myalgias] may be 
commonly associated in general with 
depression and PTSD.  Actual 
morphological abnormalities do not occur.  
Symptoms may be excessive in a depressed 
individual where P protein levels in the 
cerebral spinal fluid are elevated, 
reflecting the same process.  The 
diagnosis of "irritable bowel syndrome" 
by his gastroenterologist suggests that 
he cannot find any pathological 
abnormalities that are morphologically 
identifiable.  The same is true for the 
spine.

The veteran challenged the findings of the VA examination 
relating that his shoulders and knees gave him problems, that 
his neck cracked or popped when he sneezed causing him pain, 
and that back pain limited his ability to work.  He 
complained that he might look healthy but that he had pain 
and stiffness in his shoulders, neck, back, and hips.  He 
asserted that the report was inaccurate and did not tell the 
whole story.  

Nonetheless, the Board has carefully reviewed the VA 
examination and finds it sufficiently thorough and consistent 
with the evidence of record.  Moreover, the Board notes that 
the examiner had the veteran's medical records for review, 
including service medical records, obtained a reported 
history from the veteran, conducted a complete examination, 
and reviewed the multiple internet articles submitted by the 
veteran.  

There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of great probative value.  
Further, except for the veteran's statements disagreeing with 
the findings of the examination, there is no contrary 
competent evidence of record as to the secondary claim.

In his subsequent Notice of Disagreement, the veteran 
stressed that he filed a claim for arthritis but was rated 
for degenerative disc disease.  However, the February 2004 
rating decision characterized the issue as degenerative joint 
disease (essentially arthritis) and degenerative disc 
disease.  Therefore, the veteran's argument that the wrong 
issue was adjudicated is without merit.

Next, in a March 2004 VA PTSD examination, the veteran 
related that he injured his back at work dealing with a 
violent patient.  The examiner listed numerous symptoms 
associated with the veteran's diagnosis of PTSD but neither 
degenerative joint disease (arthritis) nor degenerative disc 
disease were among those discussed.  This further supports a 
determination that the competent evidence of record does not 
establish a relationship between the veteran's PTSD and 
arthritis.

Turning to the issue of direct service connection, the Board 
notes that service medical records are negative for 
complaints of, treatment for, or a diagnosis related to 
chronic joint pain or arthritis.  In March 1988, the veteran 
sought treatment for low back spasm after lifting weights.  
The clinical evaluation was mild mechanical low back pain.  
He was treated with medication and profiled for one week.  
There was no additional follow-up.  

At the time of a demobilization examination in March 1991, 
the clinical evaluation of the veteran's upper and lower 
extremities and spine were normal.  Therefore, the evidence 
does not show chronic joint or disc disease at the time of 
service separation.

Next, evidence has not been presented showing continuity of 
such symptoms related to arthritis or joint pain for many 
years after service separation.  In a June 2003 assessment, 
the veteran related a history of an on-the-job back injury in 
1998.  This is the first indication of low back 
symptomatology.  The evidence also shows that he reportedly 
injured his back on-the-job in October/November 2001.  There 
are references to this injury in a subsequent November 2002 
injury.  

Moreover, a November 2001 private X-ray report reflects a 
minor cervical hypolordosis of the first four cervical 
segments, and the lumbosacral spine showed a minor left 
scoliotic curve.  The L-5 disc space was cloudy suggesting 
that a possible old injury had healed.  The fact that the 
veteran underwent spine X-rays at that time is consistent 
with a reported history of an on-the-job injury.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1991) and first reported 
history of back and/or neck pain in 1998 (an 8-year gap) and 
initial recorded spine pathology in 2001 (a 10-year gap).  
Moreover, the Board observes that at the time of the work-
related injuries in 2001 and 2002, there was no indication 
that the pathology was related to active duty.  This evidence 
does not support the theory of continuity of symptomatology 
since service but rather dates the onset of spinal problems 
to multiple post-service injuries.  

As such, the evidence does not support the direct service 
connection claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In November 2002, the veteran sought treatment for 
neck and back pain due to an on-the-job injury working with a 
violent patient.  After a physical examination, the clinical 
assessment was back and neck strain.  

In June 2003, the veteran was evaluated for a six-month 
history of back and neck pain.  It was reported that he had 
an industrial injury in November 2002 and a previous injury 
in 1998 to his low back in a work-related injury at the same 
place of employment.  A May 2003 MRI showed mild 
disc/osteophytes, a small central disc protrusion at T5-6, 
and a dorsal annular fissure at L4-5 with some disc 
degeneration.  After a physical examination, the clinical 
impression was mild early degenerative disc disease of the 
cervical, thoracic, and lumbar spine.

In a June 2003 initial allergy evaluation, the veteran denied 
a history of inflammatory arthritis, swollen joints, muscular 
weakness, or morning stiffness.  A March 2004 MRI of the 
cervical spine was negative except for mild scoliosis.  
Medical records show on-going complaints of back and neck 
pain.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board also notes that the veteran 
has worked as a Licensed Practical Nurse.  However, there is 
no indication that he has expertise in rheumatology or 
another other field related to arthritis.  His nursing 
experience seemed to be in psychiatry.  For all practical 
purposes, he is essentially untrained in this area and is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported 
speculation with regard to medical issues.  See Black v. 
Brown, 10 Vet. App. 297 (1997) (an opinion may be reduced in 
probative value even where the statement comes from someone 
with medical training, if the medical issue requires special 
medical knowledge); see also Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  

In this case, there is no competent evidence supporting a 
medical nexus between active duty and the veteran's current 
spinal disorder, claimed as arthritis.  While medical records 
reflect on-going treatment for neck and back pain, there is 
no determination regarding an association with active duty.  
In fact, the evidence is strongly against his claim as the 
complaints of arthritis and/or joint pain have been closely 
associated with post-service on-the-job injuries.

The Board has also considered the veteran's statements in 
support of his claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of his arthritis and/or disc disease, his statements are of 
no probative value in this regard.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

In sum, the veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  The Board 
has considered a single in-service incident of back pain but 
finds no chronic disability at the time of service 
separation.  Moreover, continuity of symptomology has not 
been shown.  Further, no physician has ever associated the 
veteran's arthritis or disc disease with active duty service.  
For these reasons, service connection for degenerative joint 
disease (arthritis) and/or degenerative disc disease is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2003, October 2003, March 2004, and June 2005.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to secondary claim was obtained in November 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  



ORDER

Service connection for degenerative joint disease (arthritis) 
and degenerative disc disease, claimed as secondary to 
service-connected PTSD, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


